DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino et al. (US Pub No 2018/0244216).
In regard to claim 1, Hoshino discloses an air intake device (with at least the intake manifold visible in Fig 5, extending from engine 1 in the direction of radiator 60) for an engine (1), the intake device comprising: 
an intake passage (any of the four runners visible in Fig 5) for introducing air in an engine room into a combustion chamber of the engine (Paragraph 0037: “cylinder head 2 is provided with, for each cylinder 5, an intake port (not illustrated) for introducing fresh air into the combustion chamber 10”); and, 
a heat storage cover (“cylinder-head-side heat insulating cover 30”, see for example Paragraph 0045) provided in the engine room (see Fig 5), which covers the engine from above and at least partially surrounds a periphery of the engine to internally store (when in the “closed” position, see Figs 2 and 6, also see Paragraph 0045: “The top wall 31 covers the entire head top surface of the cylinder head 2. The first side walls 32 
the intake passage comprises an air inlet (for the purposes of this rejection, said inlet is considered to be any of the four ports at the interface of the intake manifold and the cylinder head) for introducing, into the combustion chamber (see Paragraph 0037), high temperature air obtained by the heat storage cover blocking the upward heat dissipation (even if the air enters the intake manifold from a position outside of the cover, air under the cover is still capable of disseminating around the engine bay and eventually traveling through the manifold to the intake ports, broadly meeting the limitations as set forth).
In regard to claim 2, Hoshino discloses the device of claim 1, wherein the air inlet of the intake passage faces an inside of the heat storage cover (the intake ports being in the “front” face of the cylinder head 2 (as seen in Fig 5), the “front” face of the cylinder head and facing forward and slightly “up” towards the cover (when closed) as seen in Fig 6).
In regard to claims 3 and 6, Hoshino discloses the device of claims 1 and 2, wherein the engine room comprises a radiator (in shroud 60, see Figs 5 and 6) that dissipates heat of cooling water of the engine toward the engine (being the purpose of such a radiator), and the air inlet (again, considered to be any of the four ports at the interface of the intake manifold and the cylinder head and being located on the “front” face of the cylinder head 2) of the intake passage 
In regard to claims 4 and 8, Hoshino discloses the device of claims 3 and 6, wherein
the engine room is provided in a front portion of a vehicle (see Fig 5),
the engine is a front intake (see the location of the intake manifold runners visible in Fig 5) and rear exhaust engine (see Paragraph 0038: “An intake manifold (not illustrated) disposed in a portion of the engine 1 adjacent to the front of the vehicle is connected to the intake port. An exhaust manifold (not illustrated) disposed in a portion of the engine 1 adjacent to the rear of the vehicle is connected to the exhaust port.”),
the heat storage cover (30) comprises:
a top face cover portion (31) covering the engine from above; 
a rear face cover portion (generally the portion with hinge 36) covering the engine from behind (best seen in Fig 6; and 
side face cover portions (32) covering the engine from both sides (also see Paragraphs 0044 and 0045 which describe the walls of the cover), 
the radiator (60) is disposed so as to cover the engine from a front side (the “right” side from the perspective of Fig 6, and between the engine (1) and the radiator (60), the air inlet of the intake passage faces an inside of the heat storage cover (the intake ports being in the “front” face of the cylinder head 2 (as seen in Fig 5), the “front” face of the cylinder head and facing forward and slightly “up” towards the cover (when closed) as seen in Fig 6).

Allowable Subject Matter
Claims 5, 7, and 9-12 are objected to as being dependent upon a rejected base claim, but appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JACOB M AMICK/Primary Examiner, Art Unit 3747